DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The Amendment filed July 17, 2022 has been entered. Claims 1-2, 4, 9-10, 12, 17 and 19-23 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10, 12, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0058312 A1) (hereinafter – Han) in view of Lee et al. (US 2016/0199002 A1) (hereinafter – Lee) in further view of Han et al. (US 2016/0310027 A1) (hereinafter – Han2).

Regarding claims 1, 9 and 17 Han discloses An electronic device comprising (Abstract and entire document):
a biometric sensor comprising (Para. [0026], “In a basic form, PPG systems can employ a light source or light emitter that injects light into the user's tissue and a light detector to receive light that reflects and/or scatters and exits the tissue.”):
a plurality of light emitters, the plurality of light emitters being different types of light emitters corresponding to different light attributes, and a plurality of light receivers disposed adjacent to the plurality of light emitters (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.” And Para. [0059], “In some examples, light emitters 706 and 716 can have different emission wavelengths.”);
a motion sensor configured to detect a motion of the electronic device (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”), 
at least one processor configured to (Para. [0067], “Computing system 800 can include a processor 810 configured to execute instructions and to carry out operations associated with computing system 800.” Mobile telephones and wearable devices also inherently include processors as is well known in the art.):
determine a wearing state based on a distance between the biometric sensor and an external object based on at least reflected light reflected by the external object among light output from the light emitter (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
determine a motion state from one of a normal state, a sleep state, and an exercise state, based on motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
determine which light emitter among the plurality of light emitters and which light receiver among the plurality of light receivers are used to obtain biometric information based on at least both of the wearing state and the motion state (Para. [0048], “As shown, relative PPG signal levels can have higher values for shorter path lengths. For example, light path 625 can have a higher PPG signal of 1.11 than light path 627 with a PPG signal of 0.31 due to the shorter path length (i.e., path length of light path 625 is 4.944 mm, whereas path length of light path 627 is 6.543 mm). For applications that require high PPG signal levels, device 600 can utilize information from light path 625 or light path 621. However, relative perfusion index values can have higher values for longer path lengths. For example, light path 623 can have a higher perfusion index value of 1.23 than light path 621 with a perfusion index value of 1.10 due to the longer path length (e.g., path length of light path 623 is 5.915 mm, whereas path length of light path 621 is 5.444 mm). For applications that require high perfusion index values, device 600 can favor information from light path 623 over information from light path 621”), and
obtain the biometric information about the external object using a determined at least one of the plurality of light emitters and at least one of the plurality of light receivers (Para. [0079], “In some examples, the light sensor(s) can measure light information and a processor can determine a PPG signal and/or perfusion index from the reflected, scattered, or absorbed light. Processing of the light information can be performed on the device as well.”),
Han fails to disclose the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor; and
wherein the at least one processor is further configured to determine that the wearing state is a first wearing state when the distance is less than a reference value, and determine that the wearing state is a second wearing state when the distance is equal to or greater than the reference value,
wherein the at least one processer is further configured to: based on a determination that the wearing state is the first wearing state, determine that each of the plurality of light emitters are used to output light having respective light attribute and determine one of the plurality of light receivers used to receive light emitted from the plurality of light emitters and reflected by the external object, and
based on a determination that the wearing state is the second wearing state, determine one of the plurality of light emitters used to output light based on the determined motion state and determine at least one of the plurality of light receivers used to receive light emitted from the determined light emitter and reflected by the external object.
However, in the same field of endeavor, Lee teaches the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include an acceleration sensor as taught by Lee in order to measure more accurately (Para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).
Han and Lee fail to disclose wherein the at least one processor is further configured to determine that the wearing state is a first wearing state when the distance is less than a reference value, and determine that the wearing state is a second wearing state when the distance is equal to or greater than the reference value,
wherein the at least one processer is further configured to: based on a determination that the wearing state is the first wearing state, determine that each of the plurality of light emitters are used to output light having respective light attribute and determine one of the plurality of light receivers used to receive light emitted from the plurality of light emitters and reflected by the external object, and
based on a determination that the wearing state is the second wearing state, determine one of the plurality of light emitters used to output light based on the determined motion state and determine at least one of the plurality of light receivers used to receive light emitted from the determined light emitter and reflected by the external object.
However, in the same field of endeavor, Han2 teaches wherein the at least one processor is further configured to determine that the wearing state is a first wearing state when the distance is less than a reference value, and determine that the wearing state is a second wearing state when the distance is equal to or greater than the reference value (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.),
wherein the at least one processer is further configured to: based on a determination that the wearing state is the first wearing state, determine that each of the plurality of light emitters are used to output light having respective light attribute and determine one of the plurality of light receivers used to receive light emitted from the plurality of light emitters and reflected by the external object (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.), and
based on a determination that the wearing state is the second wearing state, determine one of the plurality of light emitters used to output light based on the determined motion state and determine at least one of the plurality of light receivers used to receive light emitted from the determined light emitter and reflected by the external object (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include a wearing state determination as taught by Han2 in order to dynamically adjust for different conditions (Para. [0004], “While certain architectures, such as multiple path length architectures, can be employed to alleviate these issues, the path lengths and aperture sizes, locations, or shapes cannot be adjusted once the device is manufactured. To account for different skin types, usage conditions, and environmental conditions, a device with dynamically reconfigurable apertures may be needed.”).
Regarding claims 2 and 10, Han, Lee and Han2 teach The electronic device of claim 1, Han further discloses wherein at least one of an output intensity or an output wavelength of each of the plurality of light emitters have different attributes (Para. [0059], “In some examples, light emitters 706 and 716 can have different emission wavelengths.”).
Regarding claim 4 and 12, Han, Lee and Han2 teach The electronic device of claim 1, Han further discloses wherein the at least one processor is further configured to: control at least one of the plurality of light emitters to output light, and control two or more of the plurality of light emitters to output light when an intensity of reflected light corresponding to the output light is larger than a designated value (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”) and Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”).
Regarding claim 19, Han, Lee and Han2 teach The electronic device of claim 17, Han further discloses wherein the at least one processor is further configured to:    determine, if an average value of a distance between each of the plurality of light emitters and the external object is smaller than a designated value, the wearing state to be a first state and determine, if the average value of the distance between each of the plurality of light emitters and the external object is larger than or equal to the designated value, the wearing state to be a second state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
select at least two of the plurality of light emitters and determine an output wavelength of the selected at least two light emitters to be different values when the wearing state is determined to be the first state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”); and
select any one of the plurality of light emitters when the wearing state is determined to be the second state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 20, Han, Lee and Han2 teach The electronic device of claim 17, Han further discloses wherein the at least one processor is further configured to obtain at least one type of biometric information corresponding to the wearing state and the motion state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 21, Han, Lee and Han2 teach The electronic device of claim 17, Han further discloses wherein the biometric sensor comprises a photoplethysmography (PPG) sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”) 
Han fails to disclose the ppg sensor disposed separate from the motion sensor.
However, in the same field of endeavor, Lee teaches disposed separate from the motion sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include an acceleration sensor separate from the ppg sensor as taught by Lee in order to measure more accurately by adding another layer of measurement (Para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).
Regarding claim 22, Han, Lee and Han2 teach The electronic device of claim 1, Han and Lee fail to disclose wherein the at least one processor is further configured to, in response to determining which light receiver is used, activate the determined at least one light receiver and deactivate remaining at least one light receiver among the plurality of light receivers.
However, in the same field of endeavor, Han2 teaches wherein the at least one processor is further configured to, in response to determining which light receiver is used, activate the determined at least one light receiver and deactivate remaining at least one light receiver among the plurality of light receivers (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include a wearing state determination as taught by Han2 in order to dynamically adjust for different conditions (Para. [0004], “While certain architectures, such as multiple path length architectures, can be employed to alleviate these issues, the path lengths and aperture sizes, locations, or shapes cannot be adjusted once the device is manufactured. To account for different skin types, usage conditions, and environmental conditions, a device with dynamically reconfigurable apertures may be needed.”).
Regarding claim 23, Han, Lee and Han2 teach The electronic device of claim 22, Han and Lee fail to disclose wherein the determining of which light emitter is used comprises determining at least one light emitter contacting a body of a user, and
wherein the at least one processor is further configured to: activate only the determined at least one light receiver contacting the body of the user, and deactivate the remaining at least one light receiver among the plurality of light receivers separated from the body of the user or exposed to external noise.
However, in the same field of endeavor, Han2 teaches wherein the determining of which light emitter is used comprises determining at least one light emitter contacting a body of a user (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.), and
wherein the at least one processor is further configured to: activate only the determined at least one light receiver contacting the body of the user, and deactivate the remaining at least one light receiver among the plurality of light receivers separated from the body of the user or exposed to external noise (Para. [0050], “Light emitter 516 and light sensor 504 can be employed for applications requiring a high PPG signal, whereas light emitter 506 and light sensor 504 can be employed for applications requiring a high perfusion index. Due to the different separation distances 511 and 513, information extracted from light 523 and 525 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types, usage conditions, and environmental conditions.” And para. [0054], “For example, a user can be exercising or engaging in high movement activities. A device that can sacrifice a high PPG signal and can favor a high perfusion index for reducing the motion artifacts can be desired, but only for the time when the user is active.” Wearing and motion states are determined and the sensors are turned on/off or adjusted to reduce the noise.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include a wearing state determination as taught by Han2 in order to dynamically adjust for different conditions (Para. [0004], “While certain architectures, such as multiple path length architectures, can be employed to alleviate these issues, the path lengths and aperture sizes, locations, or shapes cannot be adjusted once the device is manufactured. To account for different skin types, usage conditions, and environmental conditions, a device with dynamically reconfigurable apertures may be needed.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 9-10, 12, 17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      



/DEVIN B HENSON/Primary Examiner, Art Unit 3791